Case 1:17-cv-00124-SPW Document 149 Filed 06/17/20 Page 1 of 8

FILED

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA JUN 17 2020
BILLINGS DIVISION Clerk, U § District Court
District ot ‘an
ESTATE OF MICHAEL OSTBY, et
al,, CV 17-124-BLG-SPW-TJC
Plaintiffs,
vs. ORDER
YELLOWSTONE COUNTY,
Defendant.

 

 

Before the Court is Yellowstone County’s motion to compel answers to
interrogatories (Doc. 123) and motion to vacate the trial and related motions
deadline (Doc. 125). In response, the Plaintiffs filed a motion for expenses (Doc.
134) incurred in opposing the motions.

L Background

Yellowstone County’s Interrogatory No. 16 asked the Plaintiffs to provide
“every incident in which an official of Yellowstone County performed an act
pursuant to a policy of the County that violated a United States Constitutional right
of Michael Ostby. Please identify the date of the act, the time of the act, the place
of the act, the County official who performed the act, the policy of the County that
compelled the County official to perform the act, how the policy caused the
County official to perform the act, the constitutional right violated by the act, and

how the act violated the right.” (Doc. 128 at 2).
Case 1:17-cv-00124-SPW Document 149 Filed 06/17/20 Page 2 of 8

Yellowstone County’s interrogatory No. 17 asked the Plaintiffs to provide
“every incident in which an official of Yellowstone County performed an act that
violated the County’s duty of care to Michael Ostby. Please identify the date of
the act, the time of the act, the place of the act, the County official who performed
the act, and how the act violated the County’s duty of care.” (Doc. 128 at 19).

The Plaintiffs provided a combined response to the interrogatories,
consisting of seventeen pages of facts and included a table with columns for dates,
descriptions of conduct, and persons responsible. (Doc. 128 at 3-19). Yellowstone
County wrote the Plaintiffs a letter stating their answers were insufficient and
requested supplementation. (Doc. 129). The Plaintiffs provided supplemental
responses to the interrogatories with an additional six pages of facts. (Doc. 130 at
14-20).

Yellowstone County again found the responses insufficient and filed this
motion to compel the Plaintiffs to answer the interrogatories. At the same time,
Yellowstone County filed a motion to vacate the motions deadline and trial date
because, in its view, it needed answers to the interrogatories before it could
properly file a motion for summary judgment. In response, the Plaintiffs filed a
motion for expenses incurred in opposing the motions.

II. Discussion

A. Motion to compel
Case 1:17-cv-00124-SPW Document 149 Filed 06/17/20 Page 3 of 8

A party may move the Court for an order compelling another party to answer
an interrogatory if the other party previously failed to answer a properly submitted
interrogatory. Fed. R. Civ. P. 37(a)(3)(B)(iii). An evasive or incomplete answer is
treated as a failure to answer. Fed. R. Civ. P. 37(a)(4).

Yellowstone County argues the information is discoverable and therefore the
burden shifts to the Plaintiffs to show answering the interrogatories is unduly
burdensome. But the question here isn’t whether the Plaintiffs should answer the
interrogatories; they have. What this discovery dispute boils down to is whether the
Plaintiffs’ responses are evasive or incomplete to the point the Court should treat
them as a failure to answer. After reviewing the Plaintiffs’ responses, the Court
holds the Plaintiffs’ have sufficiently answered the interrogatories, albeit not as
perfectly formed as Yellowstone County requested.

Interrogatory 16 asked for the who, what, when, where, and how of the
alleged constitutional violations. In response, the Plaintiffs stated Ostby’s
constitutional rights were violated because “the County’s policy did not provide for
verification that medical and mental health care was provided in response to
Ostby’s requests,” “[t]he County’s practice and policy was not to classify inmates
who were a risk to themselves or others,” “the policies the County had in place did
not incorporate and implement the recommendations from the Montana Strategic

Suicide Prevention Plan-2013,” “the County failed to adopt the recommendations
Case 1:17-cv-00124-SPW Document 149 Filed 06/17/20 Page 4 of 8

in the National Study of Jail Suicide — 20 Years Later,” and “the County policy
was not to act upon dangerous maintenance issues in cells that had been flagged
for repair or replacement.” (Doc. 130 at 16-20).

The Plaintiffs then provided, in chart form, specific instances of each policy.
For example, one of the alleged unconstitutional policies was the failure to
incorporate the Montana Strategic Suicide Prevention Plan-2013. The chart lists
several instances of this policy being carried out, such as:

On May 8, 2015, Ostby attempted suicide and commented he hoped

he’d be taken to prison so he could be stabbed and killed. Ostby was

not referred for a psychiatric and/or psychological assessment and was

not placed on continual observation, as the Montana Strategic Suicide

Prevention Plan-2013 recommended. The persons responsible were

Officers G. Dunker, Webb, Reiter, Wong, and J. Dunker, as well as

other officials with access to the Prisoner Progress Report.

(Doc. 130 at 9). Another of the alleged unconstitutional policies was to not
verify that medical and mental health care was provided in response to Ostby’s
requests. The chart lists several instances of this policy, such as:

On June 12, 2015, Ostby requested by kite, “I need to see Mental

Health again ASAP. I got some pretty messed up stuff going on in

my head. I’m serious. Thank you.” Although Ostby was scheduled

for mental health examination, it did not occur. The persons

responsible were County officials responsible for ensuring affirmative

responses to Ostby’s kites.

(Doc. 130 at 13). Yet another of the alleged unconstitutional policies was to not

classify inmates who were a risk to themselves or others. The chart lists instances

of this policy, such as:
Case 1:17-cv-00124-SPW Document 149 Filed 06/17/20 Page 5 of 8

On May 11, 2015, there was a report that Ostby should be continued

to be monitored and handled with caution because his behavior was

unpredictable. Ostby should have been placed in a unit where he

could have been continually monitored by trained staff knowledgeable

of his medical and psychiatric background. Persons responsible were

County officials responsible for classification.

(Doc. 130 at 9).

Interrogatory 17 asked for the who, what, where, when, and how of the
alleged violations of the duty of care. In response, the Plaintiffs stated the County
failed to abide by its policy to provide “health care comparable to that available to
the citizens in the surrounding community, Policy 6-10-01.00,” failed to abide by
its policy to remove items with which suicidal inmates can hang themselves, Policy
6.01 — 10.2(4), failed to abide by its policy that “inmates are able to express
medical complaints daily for review by qualified medical personnel to insure
appropriate medical attention and to enable early detection of illnesses that may
appear minor but are serious in nature, Policy 6-01-05.01,” and several more
policies. (Doc. 130 at 5-7).

Similar to the constitutional violations, the chart lists specific instances of
violations of the duty of care, such as:

On May 9, 2015, RiverStone noted that Ostby had chronic back pain

severe spondylosis, disc herniation, and spinal stenosis. Ostby should

have received treatment for his chronic pain syndrome, as required by

County Policy. Removing him from chronic pain treatment was a

known risk factor to increased mental distress during detention.

Persons responsible were County officials who reviewed Ostby’s
medical information.
Case 1:17-cv-00124-SPW Document 149 Filed 06/17/20 Page 6 of 8

On June 9, 2015, Ostby reported by kite that he was, “Hoping to see
the provider soon about my back and possibly getting some meds and
extra mat. My back is getting worse due to my scoloisos fractured
vertebrae blown out L4 and L5 discs. [] doesn’t help and am allergic
to Tylenol.” Ostby reminded the County that he had intense chronic
low back pain. Although he was told that he would see a medical and
a mental health provider earlier, this did not occur. Even his request
for an extra mat was denied. Persons responsible were County
officials responsible for ensuring affirmative response to Ostby kites.

On June 23, 2015, Ostby reported by kite, “I was told 4 weeks ago
that I would be able to see the doctor for my back an [sic] still have
not. It is getting worse it hurts to walk, lay sit. I go to sleep at night
wishing I’d wake up paralyzed. Do I need my parent to contact the
ACLU or their attorney before I get seen or what. I need to see a
doctor please. I go numb from shoulder blade to finger and [?] feels
like I’m being ripped apart, shooting pain down leg.” Instead of
responding to his multiple requests for mental health, medical and
drug treatment the County ignored those requests. While Ostby was
again told that he would be scheduled for care, the County did not
schedule him with a provider. Persons responsible were County
officials responsible for ensuring affirmative response to Ostby kites.

(Doc. 130 at 9, 12, and 13). Yellowstone County correctly points out the Plaintiffs
regularly fail to name a specific individual, but the Plaintiffs answered that
omission in their discovery responses. The Plaintiffs stated that they are “without
information as to who at the County” was responsible for failing to adopt certain
policies or adopting inadequate policies, and noted the legal claims are alleged
against the County itself, not individuals. (Doc. 130 at 20).

The Court holds the Plaintiffs’ responses sufficiently answered Yellowstone

County’s interrogatories. The motion to compel is denied.
Case 1:17-cv-00124-SPW Document 149 Filed 06/17/20 Page 7 of 8

B. Motion to vacate

Yellowstone County argues the motions deadline and trial date should be
vacated because it needs the answers to the interrogatories before it can properly
file a motion for summary judgment, and if the Court grants the motion for
summary judgment, no trial will be needed. The motion to vacate is denied
because the Court has denied the motion to compel.

C. Attorney fees

If a motion to compel is denied, the Court must award reasonable expenses
incurred to the party opposing the motion. Fed. R. Civ. P. 37(5)(B). But the Court
must not order this payment if the motion was substantially justified or other
circumstances make an award of expenses unjust. Fed. R. Civ. P. 37(5)(B).

The Plaintiffs also filed a motion for attorney fees under 28 U.S.C. § 1927,
which provides for expenses incurred due to litigants who unreasonably and
vexatiously multiply the proceedings.

The Court denies the request for expenses because the circumstances make
an award of expenses unjust. As Yellowstone County argues, its interrogatories,
known as contention interrogatories, are sometimes allowed late in discovery to
narrow issues. Bohannon v. Honda Motor Co., 127 F.R.D. 536, 538 (D. Kan.
1989). The Plaintiffs objected to the interrogatories but nevertheless answered

them. The County found the answers to be evasive or incomplete, but as explained
Case 1:17-cv-00124-SPW Document 149 Filed 06/17/20 Page 8 of 8

above, the Court held the answers were sufficient albeit not as perfectly formed as
the interrogatories requested. The motion to compel may not have been successful
but it was also not wholly unjustified.
Ili. Conclusion and order

It is hereby ordered:

1. Yellowstone County’s motion to compel (Doc. 123) is denied;

2. Yellowstone County’s motion to vacate (Doc. 125) is denied; and

3. The Plaintiffs’ motion for expenses (Doc. 134) is denied.

re
DATED this ye day of June, 2020.

Leaver (Leelee

SUSAN P. WATTERS
United States District Judge
